1DETAILED ACTION
1.	This final Office action is in response to the applicant’s 09/28/ 2020 amendment and response. Claim 38, 51, and 58 are cancelled. Claims 4-32 have been previously cancelled. Thus, original claim 1, and new claims 2-3 and 33-37, 39-50 and 52-57 are currently pending.
	Applicant amended claims 1, 33, 50, 53, 54 and 57 are amended. An explanation of the amendment to these claims are provided at section IV. (1B) of Applicant’s remarks (Id., at pp. 10-12) 	
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Brief Prosecution History
3.	On 04/27/2020, the examiner issued a non-final Office action (the “Apr OA”) in which, objected to the amendment for using strikethrough instead of bracketing, rejected claims under 35 USC § 251 for defective Oath or Declaration, objected to the drawings for not depicting “CCI” as part of the original claimed invention. In the same Office action, claims 33, 38-39, 42-44, 48, 50-51, 53, 55 and 57-58 were rejected under 35 U.S.C. 112(a) first paragraph for lack of written description support in the specification, claims  38 and 47 and 54 were rejected under 35 U.S.C. 112(b) as being indefinite. Also in that Office action, claims 33, 46, 49-51, 53 and 56-58 were rejected under 35 USC 251 as being in violation of the original patent requirement, and claims 1-3 were rejected under 35 USC 103(a) as being unpatentable over Noworolski , in view of Howard and McMillan , claims 33-39, 45-58 were rejected over Noworolski, in view of Howard, and claims 40-44 were rejected over Noworolski, in view of Howard and further in view of Slemmer. Claim 1 was rejected over Noworolski, in view of Slemmer and McMillan, claims 2-3 were rejected over Noworolski, in view of Slemmer and Howard, and finally claims 33-58 were rejected over Noworolski, in view of Slemmer. Applicant cancelled claims 38, 51, and 58, amended claims 1, 33, 50, 53, 54, 57, and argued about the rejections and objections made in the Office action.  
For the reasons explained below, the objection to the amendment is withdrawn in view of Applicant’s amendment. The rejection of all claims under 35 USC 251 as being based upon a defective reissue oath/declaration is withdrawn, in view of Applicant’s filling of a substitute declaration. The objection to the drawings for not depicting “CCI” as part of the original claimed invention is maintained. The rejection of claims under 35 USC 112 first paragraph is withdrawn in view of Applicant’s arguments. The rejection of claims 38, 37 and 54 under 35 USC 112 

Response to Arguments
Objection to the Amendment
4.	The objection to the amendment under 37 CFR 1.173 (b) for use of strike through instead of bracketing in claim 1 is moot in view of Applicant’s amendment to claim 1 (Id., amendment) 

Rejection under 35 USC § 251- Defective Oath or Declaration
5.	The rejection of claims under 35 USC § 251 as the reissue being based on a defective oath/declaration, because the box indicating “Circumstances permitting execution of the Substitute Statement” was not checked (Apr OA, p. 4) is hereby withdrawn, in view of Applicant’s filing of a substitute declaration.1 (Id., declaration filed on 09/28/2020)   

Objection to the Drawings
Id.) However, the examiner notes that claim 33, recites an IPMS that comprises among other things a CCLC that transmit actionable reports to the end user of the IPMS (Id.). The specification describes that the “The Event Initiator Asset/User (5-1) sends a message to the CCI (4-2). The request is interpreted by the Communications Interface (5-2) and processed by the Central Command and Control Logic Center (CCCLC) (5-3).” (Id. at 7:32-36) Which means for any communication and transmitting to happens, the request must go through the “CCI.” (Note the description of Fig 5) As such for the request to be interpreted by the CI (5-2) and processed by the CCLC (5-3), the request has to go through the “CCI” (4-2). This is also evidenced by the dependent claims 47 (depends on claim 33) and 55 (depends on claim 53) that requires the SMMS in the IPMS transmitting information specifying the status of the respective parking spaces to the user. Note that in the last Office action, both claims 47 and 54 are rejected under 36 USC 112 second paragraph for lack of antecedent basis for “the CCI” and Applicant has ignored the rejection of the claims in his latest response. The Examiner agrees that claim 52 recites that the IPMS of claim 33 comprises a CCI, but the Examiner does not agree that the CCI is not part of the original claimed invention. The Examiner also agrees that Fig. 7 illustrates “CCI” however claims 33 and 53 specifically requires that the “CCLC” receiving information from the collector nodes, analyzes the data and creates actionable reports regarding the status and control of the parking meters for the end user, that according to the specification must go through the “CCI”, because the specification states that the Asset/User (5-1) sends a message to the CCI (4-2), which is interpreted by CI and processed by the CCLC. For the above reasons, the objection to the drawings is maintained, because Fig. 5 does not illustrates the claimed communication between Asset/User (5-1) and the “CCI”.
    
Claim Rejection – 35 USC § 112 First Paragraph 
7.	In the Apr OA, claims 33, 38-39, 42-44, 48, 50-51, 53, 55 and 57-58 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description. 
	With respect to claim 38, the rejection is moot in view of Applicant cancelling the claim.
	With respect to claim 39, 42-44, 48, and 55 the rejection of claims under 35 USC 112 first Paragraph for lack of description of the functionalities of limitations in claims 39, 42-44, 48, and 55, Applicant points to the “internal users” at 16:24 – 21:4, of the ‘403 patent and that the parking management system that “allows parking managers to solve problems related to fair distribution of parking to the general public.” The Applicant specifically referring to the “internal user” at 16:24 to support his argument. (Remarks at pp. 14-15) The rejection of claims 39, 42-44, 48, and 55 is withdrawn in view of Applicant’s amendments and arguments in his remarks. With respect to the rejection of claim 33 under 35 USC 112 first paragraph for reciting, “the CCLC having a computerized data flow system forming a communications interface (Cl),” and claim 53 for reciting, “where at least a portion of CCLC functionality is disposed in the gateway,” the rejections is withdrawn, in view of Applicant amendment and arguments in his remarks. (Id., pp. 15-16)
Id., at 16)
The rejection of claims 51 and 58 under 35 USC 112 first paragraph is withdrawn. In view of Applicant’s cancelling those claims.

Claim Rejection – 35 USC § 112 Second Paragraph
8.	In the Apr OA, claims 38 and 54 were rejected under 35 USC 112 second paragraph. The rejection of claim 38 is moot, in view of Applicant’s cancelling the claim. Applicant amended , claim 54, to recite “the status of the respective parking space” instead of “the status of the parking space,” and appears to forget to amend the same limitation in claim 47 (the second “respective parking spaces”). Additionally, as set forth in the Apr OA, “the CCI” does not have antecedent basis in claims 47 and 54. Note that, neither of the independent claims 33 (which claim 47 is dependent from) and 54 (which claim 54 is dependent from) recite command and control interface (CCI). As such, the rejection of claims 47 and 54 under 35 USC 112 second Paragraph is maintained. 

Claim Rejection – 35 USC § 251 Original Patent Requirement
9.	Applicant in response to the rejection of claims under 35 USC § 251 contends that:
“In making the rejection the Examiner appears to be considering only a portion of Applicant's specification rather than the specification as a whole. For example, when the specification as whole is considered (and not just Fig. 5) it is readily apparent that the features of the claims are clearly and unequivocally disclosed in the specification such that it appears "from the face of the instrument that what is covered by the reissue was U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942).” (Remarks at p. 17)

	To support his position, Applicant argues that the command and control interface 4-2 is not the same as the communication interface 5-2, 6-1, 6-4, nor is the communications interface 5-2, 6-1 6-4 required to be in/part of the command and control interface 4-2. (Remarks at 18)  Applicant argues that, “[F]ig. 5 clearly shows the command and control logic center 5-3 embedded or within (similarly with Fig. 6) the communications interface 5-2 and by extension, nowhere is it shown or stated in Applicant's disclosure that the command and control logic center 5-3 is within the command and control interface 4-2. Rather, it is clearly stated and shown in Applicant's disclosure that the command and control logic center 4-2 is embedded or within the communications interface 5-2.” 
	The Applicant’s argument is not persuasive. First with respect to the first argument, to the contrary, the examiner is considering the whole specification in rejecting claims under 251 original patent requirement. Second, The Examiner did not equate CCI 4-2 with CI (5-2) or CI (6-1) or CI (6-4). Third, the Examiner is not saying that the CCLC (5-3) is within the CCI (4-2)2. As Applicant stated the CCLC (5-3) is embedded within CI (5-2). 
	Applicant argues that the specification at c. 7:30-34 and Fig. 4, states that the Event Initiator Asset/User 5-1 sends a request to the central command and control logic center 4-2. Arguing that from Fig. 5 it is readily apparent (from the immediately following sentences at c. 7:31-49, that the request is interpreted by the communications interface 5-1, processed by the central command and control logic center 5-3, and the results are sent out through the there is absolutely nothing in Applicant's specification that indicates data must flow through the command and control interface 4-2 to reach the command and control logic center 5-3, rather, what is disclosed in Applicant's specification is that data flow through the communications interface 5-1 to the command and control logic center 5-3, but this clearly does not require the command and control interface 4-2 to send data to the command and control logic center 5-3. [Emphasis added] (Remarks at pp. 18-19)
The Examiner respectfully disagrees. First the statement that the Event Initiator Asset/User 5-1 sends a request to the central command and control logic center 4-2, is not what is recited at 7:30-34, rather that portion states that the event initiator Asset/User (5-1) sends a message to the CCI (4-2). Second, Applicant is missing the point. With respect to  Fig. 5 the specification at 7:30-49, indicates that the, “[T]he event initiator Asset/User (5-1) sends a message to the CCI (4-2).The request is interpreted by the Communications Interface (5-2) and processed by the Central Command and Control Logic Center (CCLC) (5-3).” As understood by a person or ordinary skill in the art (“POSITA”), as a first step to establish communication between an Asset/User (5-1) and the Command and Control Logic Center CCLC (5-3), the request must go through CCI (4-2), and it is after this first communication that the data is interpreted by CI (5-2) and then processed by the CCLC (5-3). In other words, for the CCLC (5-3) to be able to process the request from the Asset/User (5-1), the message must first be received by the CCI (4-2), interpreted by the CI (5-2) and then processed by the CCLC (5-3). No data is interpreted by CI (5-2) and no data is later processed by CCLC (5-3) if the data is not received by CCI (4-2). Applicant is simply ignoring the plain language of the specification at 7:30-36, while admitting that according to the specification for data to flow through the system, first the e.g. Figs. 5, and its description at 7:30-49, does not mention anything other than showing that a message is sent to the CCI (4-2). There is no embodiment in the specification that only the CCIC processes the data for communication to the end user without going through the CCI (4-2). 
	Fourth, new claim 47 and 54 both requires “two-way transmission between the CCI and a respective parking meter.3”  (Id, new claim 47) These two claims do not have proper dependency if data is not received by CCI, because there is communicate data if no data is received by CCI (4-2) in the first place. 
	Applicant argues that Fig. 6 confirms the above where the communications interface 6-1, 6-2 is the only interface for the logic center 6-5, and that Fig. 6 provide for direct communication between two assets of the integrated parking management system (i.e., such any two of the parking meters, collector nodes, gateway and central command and control logic center) without communications passing through the command and control interface (4-2). (Remarks at pp. 19-20) Arguing that the CI (6-1) (in Fig. 6) interprets the communications for transmission over the proper connection and protocol (6-2) for the receiving device (6-3). The message is received and interpreted by the receiving device's Communication Interface (6-4) [see also Cl 5-2 in Fig. 5] and passed to its Logic Center and Short Term Storage (LCSTS) (6-5). Applicant further argues that the receiving device CCLC (5-3) in Fig. 5 acknowledge the receipt of the message to the initiating device and both devices record the fact of the transmission in temporary storage.” 
	The examiner disagrees with this assertion. The examiner acknowledges that the CI (6-1) (in Fig. 6) interprets the communications for transmission over the proper connection and protocol (6-2) for the receiving device (6-3) and the message is received and interpreted by the receiving device's Communication Interface (6-4)., However, the specification in describing Fig.6 teaches that these details (referring to the communication between CI (6-1) and CI (6-2) are eventually sent back to the CCI (4-2) for storage. Additionally, the independent claim 33 specifically recites that the CCLC analyzes the data and transmit the actionable reports to the end users of the IPMS. As stated earlier, according to the specification, for the end user to receive the actionable report, data has to go through the CCI. Applicant’s referring to Fig 6 for confirmation of communication between two communication interfaces 6-1 and 6-2 is irrelevant and not addressing the original patent requirement in the specification and the claim language. The specification does not makes it an optional embodiment that the Asset/User (5-1) communicates with the CCLC (5-3) without going through the CCI (4-2) as addressed above, at 7:31-36. Additionally, as stated earlier, all the functionalities under the “internal users” described in the specification use the “CCI” (4-2). (Id, col. 16, l. 20, 42, 47, and 61, col. 17, l. 3, 12, 34, 45, 60, 65, col. 18, l. 5, 15, 24, 28, 32, 37, 54, 62, col. 19. l. 8, 17, 36, 42, 48, 53, 61, and finally col. 20, l. 13, 20, 35, 52-53, 60, 62, 64). Moreover, the dependent claims 47 and 54, while rejected because of lack of antecedent basis for “the CCI”, require that the status of the parking meters be transmitted to the CCI.
Applicant argues, “[A]pplicant's claims are unlike Forum US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). For example, while Forum US only disclosed above. Clearly Figs. 5 and 6 show embodiments where communications are passed to the central command and control logic center through the communications interface without the communications passing through the command and control interface.” The Examiner disagrees with the Applicant’s argument. First there is no indication that Fig. 6 is a different embodiment, and both claim 33 and 53 do not read on Fig. 6, because each claim is directed to just one gateway and one CCLC, and the CCLC is centrally located (as recited in the new claim). Additionally, there is no indication as to where data is received. The only indication in the specification is that, data from the Asset/user is received by the CCI (4-2). As such, there is no other embodiment-representing claim 33 and 53. As set forth above, as evidenced by claims 47 and 54, there is a two-way communication between the CCI and the parking meter, and that the CCI is the first in line to receive data from the Asset/user, and this element is missing from the new independent claims.    
For all the above reasons, the Examiner maintain the rejection of claims 33, 46, 49-51, 53, and 56-58 under 35 U.S.C. 251 as being in violation of the original patent requirement. (See MPEP, 1412.01).
	
Claim Rejection – 35 USC § 103 (a) Obviousness
10.	Applicant presented arguments with respect to the rejection of claims in Grounds #1-3 and in particular in response to the obviousness rejection of claim 1 over Noworolski in view of Howard and evidenced by McMillan proposed in the Apr non-final Office action, argues that a single feature of Noworolski (collection device 440) is both Applicant's claimed "collector nodes" (plural) and "gateway devices" (plural). Applicant further arguing that the mesh network plurality of collector nodes dispersed throughout the area in which said meters are deployed … so that the collector nodes and the interconnected one or more of the number of parking meters form a mesh network for … SMMS; gateway devices centrally located within said SMMS for wirelessly receiving data from said collector nodes ...” as claimed in claim 1. 
With respect to the claim element “command and control interface,” Applicant argues that Noworolski merely mention of a "host computer 450" at Col. 6, L. 18-19, and the host computer 450 is merely disclosed as being able to process data from the sensors (Col. 6, L. 45-47) and thus, cannot sense disclose or suggest a command and control interface having the features claimed in Applicant's claim 1 (i.e., logic core including programmable set of rules ...). Examiner disagrees with the Applicant argument. In the absence of claiming any detail of the function performed by the “command and control interface” (“CCI”) and detail of the programmable set of rules, CCI it is interpreted as just an interface with a set of programs 
With respect to the claim element gateways and the reference of Howard applied in the rejection of claims, Applicant argues that Howard is cited for the notion of Internet communications, this does not change the fact that there are no gateways disclosed in Noworolski (even if Internet communications were employed in Noworolski) and that, one skilled in the art would not modify Noworolski to include a gateway based on the notion that gateways exist as doing so would only be done with impermissible hindsight and serve to introduce additional components into the system of Noworolski, thereby increasing the cost and complexity of the system. (Remarks at p. 23) The Examiner disagrees with the argument that adding a gateway serves to introduce additional component, thereby increasing complexity and cost, however the Examiner agrees that adding plurality of collector nodes similar to the collector node in Noworolski in a mesh network, and use of gateways centrally located for receiving data from the collector nodes similar to what is claimed in claim 1 serve as hindsight.   
	Applicant argues that in Howard there is simply not mention whatsoever in Col. 8, L. 36 - Col. 9, L. 20 with respect to any "... logic core [that] includes a programmable set of rules to be applied to parking events and requests as the CCI receives notification of them . . . wherein the rules of said logic core parses the data stream into applicable data elements for forwarding to appropriate databases or management systems; said rules further defining for each data stream markers upon which the data stream is to be parsed; said rules further dictating which system is to receive those parsed elements and if returned data is expected ... a programmable set of pre-defined and user-definable rules applied to the parking event data received from the SMMS . . . ." The mere notion that Howard includes various databases accessible by a server does not in any 
	The Examiner once again disagrees with the Applicant’s argument. Parsing is to be interpreted as analyzing and Howard teaches that the request are analyzed and being forwarded to the appropriate users of the parking system. The claim broadly recite programmable set of user defined rules applied to the parking events, and that the which systems is to receive the parsed elements and programmable sets of rules. Howard recites several databases related to the parking events and that which database receives which data related to the parking events. In the absence of specifics about the rules, the programmable sets of rules claims are just programs being executed by the Interface and for that reason, the portion addressed by Howard reads on the claim limitation argued by Applicant.
	With respect to claim 33, Applicant presenting similar argument presented with respect to the primary reference Noworolski, and that a single feature of Noworolski (collection device 440) is used as both Applicant's claimed "collector nodes" (plural) and "gateway devices" (plural), but does not teach “a plurality of collector nodes forming networked groups of collector nodes for receiving data from selected groupings of the number of parking meters that are interconnected to one or more of the plurality of collector nodes.” Applicant further arguing that the router is not to be equated with Gateway. (Remarks at pp.22-23) The Examiner agrees with Applicant that in Noworolski has a single collector node, and that while in Noworolski sensors 
	The Examiner agrees with the Applicant that in Noworolski, there is just a single collector node and the mesh network includes only the sensors (parking meters) and the collector node 440. Applicant with respect to claim element gateway argues that the Examiner uses the sensor as routers and router is not a gateway. Arguing that the router is not to be equated with Gateway. (Remarks at pp.22-23) The Examiner also agrees with Applicant that while in Noworolski any of the sensors can act as a router for transmitting messages between the sensors and the collector node, a router is not a gateway, as routers regulate traffic between similar networks and are not capable of working as gateways. 
	Therefore, Noworolski, in view of Howard and McMillan fails to teach a “plurality of collector nodes dispersed throughout the area in which said meters are deployed … so that the collector nodes and the interconnected one or more of the number of parking meters form a mesh network for … SMMS; gateway devices centrally located within said SMMS for wirelessly receiving data from said collector nodes ...” as claimed in claim 33. 
With respect to claim, 53 Applicant presenting similar arguments presented with respect to claim 33. As such, the Examiner’s response applies to the Applicant’s argument in relation to claim 53. 
	Applicant presented arguments with respect to the rejection of claims in Grounds #4-6 and in particular in response to the obviousness rejection of claim 1 over Noworolski in view of Slemmer and evidenced by McMillan proposed in the Apr non-final Office action, argues that a single feature of Noworolski (collection device 440) is both Applicant's claimed "collector a plurality of collector nodes forming networked groups of collector nodes for receiving data from selected groupings of the number of parking meters that are interconnected to one or more of the plurality of collector nodes of the networked groups of collector nodes and each of the groups of collector nodes receiving said data;” and “a gateway connected to the Internet and receiving the data transmitted from the networked groups of collector nodes and transmitting data to the collector nodes of the networked groups of collector nodes,” as recited in claims 33 and 53.  

As to the secondary reference Slemmer, Applicant argues that Slemmer is cited for the notion of Internet communications, one skilled in the art would not modify Noworolski to include a gateway based on the notion that gateways exist as doing so would only be done with impermissible hindsight and serve to introduce additional components into the system of Noworolski, thereby increasing the cost and complexity of the system. The Examiner disagrees with the argument that adding a gateway serves to introduce additional component, thereby increasing complexity and cost, however the Examiner agrees that adding plurality of collector nodes similar to the collector node in Noworolski in a mesh network, and use of gateways centrally located within for receiving data from the collector nodes as claimed in claim 1 serve as hindsight.   


Objection to Drawings
11.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the feature wherein “a command and control logic center and transmitting the information specifying the status of the parking spaces to the CCI” as recited in claims 52, 47 and 54, must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections – 35 USC 112 Second Paragraph
12.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 47, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 47and 54 recites “the information specifying the status of parking spaces to the CCI.”   There is insufficient antecedent basis for “the CCI” in their independent claims 33 and 53 respectively.
	 
Claim Rejection – 35 USC § 251
14.	Claims 33, 46, 49-51, 53, and 56-57 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. (See MPEP, 1412.01)
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
4 request is processed using the Central Command and Control Logic Center (CCCLC) and its connection with various remote assets and DBs via a communication Interface. 
The ‘403 in explaining how an event or user request is processed, discloses that when a request is generated by either (a) the sensing of a parking asset status change or (b) a user makes a specific request, the Event Initiator Asset/User (5-1) sends a message to the CCI (4-2). The request is interpreted by the Communications Interface (5-2) and processed by the Central Command and Control Logic Center (CCCLC) (5-3). Once the necessary information is compiled, the report is sent to the initiating asset or the user. (Id., at 7:30-49).  As understood, in processing the event or request, after a request is made, a message is forwarded to the CCI. There is no disclosure of a situation that when a request is made, the event initiator directly send a message to Communication Interface (5-2) to be interpreted and then be processed by the CCLC. 
Both claims 33 and 53 among other things are drawn to the CCLC coupled to the gateway, analyzes data from the gateway and creating actionable reports and transmitting the actionable reports to the end user. There is no recitation of CCI in the independent claim 33 and 53.  
The point is, the specification makes clear on its face that the communication between CCLC and the end user is intended to pass through CCI, See e.g. Figs. 5, and its description at 
	This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

	
    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale


Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. at 10. Similarly, the patent here does not clearly and unequivocally disclose any embodiment with a light conversion member 
Claim 52, 34-45, 47-48, which are dependent on independent claim 33, and claims 54-55 which are dependent on independent claim 53, are not rejected under 35 USC 251 as violating of the original patent requirement, because they include CCI. However, claims 46, 49-51 and 56-58 are rejected for being dependent on a rejected base claim.  

112 6th Paragraph Claim Construction
15.	The following is a quotation of 35 U.S.C. 112(f):                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 
As explained in the MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:         


(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. [Emphasis added]

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or	“step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“the CCI is configured to…” in claims 2and 3;
“a central command and control logic center (CCLC) for…” in claim 33;
“the CIL includes a presentation engine for generating interactive document configured for display…” in claim 35;
“wherein the traffic control services component is configured for …” in claim 42;
“wherein the merchant services component is configured for …” in claim 43;
“wherein: the parking policy makers component is configured for …” in claim 44;
“the CCLC is configured to …” in claim 45;
“a space monitoring and metering system (SMMS) for …” in claim 47;
“wherein the SMMS is configured to …” in claim, 48;
“a central command and control logic center (CCLC) for communicably coupled to the gateway for …” in claim 53;
“where in the SMMS is configured to …” in claim 55;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The examiner determines that the above identified claims (2-3, 33, 35, 42-45, 47-48, 53 and 55) uses a placeholder such as “the CCI  configured to” in claims 2 and 3, or for example “services component is configured for,” in claims 42 and 43. Therefore, they meet prong A. In addition, all claimed limitations recite a function after the placeholder such as “to receive historical trends in the …to the SMMS” in claim 2. Therefore, the limitations meet prong B. The examiner further determines that the claim limitations does not recite any structure (Except claim 35, reciting a display device) modifying the generic placeholder, for example in claims 2 or 3 recite, “the CCI is configured to” perform the claimed function. Therefore, the limitations meets prong C. Claim 35 as will be shown, does not satisfy prong C because it is modified by a structure, the display device.     
In view of the above analysis, the examiner considers that the claimed phrase invoke 112 6th paragraph. In accordance with MPEP § 2181.11, after a claimed phrase has been shown to invoke 35 U.S.C. § 112, sixth paragraph, the next step is to determine the corresponding structure, material, or act as described in the specification.

 As to the structure of the CCLC in claim 33, the specification states that, request is generated by either the sensing of a parking asset status change or a user making a specific request. The Event Initiator Asset/User (5-1) sends a message to the CCI (4-2). The request is interpreted by the Communications Interface (5-2) and processed by the Central Command and Control Logic Center (CCCLC5) (5-3). The CCCLC (5-3) is programmed to perform predefined actions for each request made. In so doing, the CCCLC (5-3) may query one or more Remote Assets (5-4, 5-5, 5-6) as well as one or more Databases (DB-1, DB-2, DB-3) to obtain additional information. The CCCLC's) (5-3) programming may also send instructions to one or more Remote Assets (5-4, 5-5, 5-6) as a result of the request. Id. At col. 7, lines 30-43. Therefore, the structure of the CCLC is the processor in the CCLC that process the programs in there is considered by the examiner as the structure for performing the function in claim 45.
   


With respect to the “traffic control services component is configured for: in claims 42 and 43, the examiner notes that the specification states that the Traffic control managers can query the CCI (4-2) to increase the price for on-street parking in that area. (Id., at, 18:59-66) The specification also states that the Merchants access the CCI (4-2) through a similar web page interface to pay for all or part of the customer's parking cost through the website as well. (Id., at 20:13-20) Therefore, the managers by querying CCI (4-2) increate the price and merchant by querying CCI (4-2) to purchase time on behalf of the drivers. Therefore, the examiner determines that the structure for performing the functions in claims 42 and 43 are the computer data flow system that processes the logic core (7-6) and the CCI (4-2) of the CCI (7-1) which is a program executed by a computer.   

With respect to the “the parking policy maker’s component is configured for” in claim 44, the specification states that the Policy makers in the Parking Policy Makers component (4-22) for a city can query the CCI (4-2) for reports regarding the usage patterns and revenues under 

With respect to the “the CCLC is configured to create actionable outputs for controlling the RPSC in the IPMS” in claim 45, the specification states that the CCCLC (5-3) is programmed to perform predefined actions for each request made. In so doing, the CCCLC (5-3) may query one or more Remote Assets (5-4, 5-5, 5-6) as well as one or more Databases (DB-1, DB-2, DB-3) to obtain additional information. The CCCLC's) (5-3) programming may also send instructions to one or more Remote Assets (5-4, 5-5, 5-6) as a result of the request. Id. At col. 7, lines 30-43. Therefore, the structure of the CCLC is the processor in the CCLC that process the programs in there is considered by the examiner as the structure for performing the function in claim 45.
	With respect to the “space monitoring and metering system for providing…” the functions in claims 47 and the “the SMMS is configured for providing …” functions in claim 48, and the “where in the SMMS is configured to …” in claim 55; the specification states that the  specification at col. 6, lines 27-52 discloses that a centralized core computing system (see FIG. 4) that acts as a command and control center and interface for all parking event notifications, user information requests as well as the logging and validation of all communication transmissions made between individual components making use of the data collected from patent vehicle detectors and transmitted to such system. The Space Monitoring and Metering System (SPMMS) (4-1) is connected via any communication network available to the Command and Control Interface (CCI) (4-2). During this communications session any data related to the change 
  
With respect to the “a central command and control logic center (CCLC) for communicably coupled to the gateway for …” in claim 53; the specification states that the CCCLC (5-3) is programmed to perform predefined actions for each request made. In so doing, the CCCLC (5-3) may query one or more Remote Assets (5-4, 5-5, 5-6) as well as one or more Databases (DB-1, DB-2, DB-3) to obtain additional information. The CCCLC's) (5-3) programming may also send instructions to one or more Remote Assets (5-4, 5-5, 5-6) as a result of the request. Id. At col. 7, lines 30-43. Therefore, the structure of the CCLC is the processor in the CCLC that process the programs in there is considered by the examiner as the structure for performing the function in claim 53.


Allowable Subject matter 
16.	 Claims 1-3 are allowed. The following is an examiner’s statement of reasons for allowance:
plurality of collector nodes dispersed throughout the area in which said meters are deployed … so that the collector nodes and the interconnected one or more of the number of parking meters form a mesh network for … SMMS” and “a gateway devices centrally located within said SMMS for wirelessly receiving data from said collector nodes ...” as claimed in claim 1. 
Claims 33-37, 39-50, 52-57 will be allowable if applicant overcome the rejection of claims 47 and 54 under 35 USC 112 second paragraph, and the rejection of claims 33, 46, 49-51, 53, and 56-57 under 35 U.S.C. 251 as being in violation of the original patent requirement. 
The following is an examiner’s statement for reasons allowable subject matter. Claims 33 and 53 are allowable for the reason that the prior art of record fails to teach among other things “a plurality of collector nodes forming networked groups of collector nodes for receiving data from selected groupings of the number of parking meters that are interconnected to one or more of the plurality of collector nodes of the networked groups of collector nodes and each of the groups of collector nodes receiving said data;” and “a gateway connected to the Internet and receiving the data transmitted from the networked groups of collector nodes and transmitting data to the collector nodes of the networked groups of collector nodes,” as recited in claims 33 and 53.    
Dependent claims 2-3, are allowed not only because they depend on an allowed claim, but also for the reason that they add additional limitation to the independent claim 1. Dependent claims 34-37, 49-50, 52 and 53-57 are allowable not only because they depend on an allowed 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Majid Banankhah whose telephone number is (571)272-
3770. The examiner can normally be reached on Monday to Thur.  7:30 AM to 5:00 PM, F. 8:00 AM-12:00 PM, all pacific time. 

Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAJID A BANANKHAH/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            


Conferees: 

/Ovidio Escalante/

/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is advised that in the event that Applicant Amends the independent claims to include the “CCI” to overcome the rejection of claims under 35 USC 251- original patent requirement, the present declaration would be considered to be defective, because it does not reflect the new error that would deem the patent to be wholly or partly inoperative or invalid. 
        2 Note that in the statement starting with “Thus, the command …” at pg. 18, in the statement “Rather, it is …” there is a typographical error calling CCLC is associated with (4-2) rather than (5-3), because the command and control logic center is (5-3) and not (4-2).     
        3 Note that claims 33 and 53 does not recite CCI, and claims 47 and 54 reference to “the CCI” (4-2).    
        4 The patent at col. 4, line 64 appears to have a typographical error reciting; “used request” as opposed to “user request.” 
        5 Examiner notes that for Central Command and Control Logic Center, the specification refers to this element as CCCLC, but in claims, it is abbreviated as CCLC.